      Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


JAMES BLASSINGAME and SIDNEY
HEMBY,

                  Plaintiffs,           Civil Action No. 1:21-cv-858-APM
                                        Judge Amit P. Mehta
      v.

DONALD J. TRUMP,

                 Defendant.


HON. BENNIE G. THOMPSON, et al.,

                  Plaintiffs,
                                        Civil Action No. 1:21-cv-400-APM
      v.                                Judge Amit P. Mehta

DONALD J. TRUMP, et al.,

                 Defendants.


HON. ERIC SWALWELL,

                  Plaintiff,
                                        Civil Action No. 1:21-cv-586-APM
      v.                                Judge Amit P. Mehta

DONALD J. TRUMP, et al.,

                 Defendants.



       MOTION OF CAMPAIGN LEGAL CENTER ACTION FOR LEAVE
           TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF THE
      BRIEFS IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS




                                    1
         Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 2 of 8




       Campaign Legal Center Action (“CLC”) respectfully moves under LCvR 7(o) for leave to

file the attached amicus curiae brief in support of Plaintiffs’ briefs in opposition to Defendants’

motions to dismiss in the three above-captioned cases. In support of this motion, CLC states the

following:

   1. Proposed amicus curiae CLC is a nonpartisan, nonprofit organization that has been

       working for more than fifteen years to advance democracy through law. CLC and its

       affiliates have litigated many voting rights cases in federal courts, including as arguing

       counsel for the plaintiffs in the United States Supreme Court in Gill v. Whitford, 138 S. Ct.

       1916 (2018) and Husted v. A. Philip Randolph Institute, 138 S. Ct. 1833 (2018), and as

       counsel for plaintiffs in Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc)

       (challenging Texas’s photo ID law), and Jones v. DeSantis, 975 F.3d 1016 (11th Cir. 2020)

       (en banc) (challenging Florida’s felony disenfranchisement law). CLC has filed amicus

       curiae briefs in every major voting rights case before the Supreme Court in recent years,

       including Brnovich v. Democratic National Committee, No. 19-1257 (2021), Cooper v.

       Harris, 137 S. Ct. 1455 (2017), Evenwel v. Abbott, 136 S. Ct. 1120 (2016), and Shelby

       County v. Holder, 570 U.S. 529 (2013). CLC also submitted amicus curiae briefs in recent

       district court cases involving claims of voter intimidation brought under a different section

       of the same statute involved in this case, 42 U.S.C. § 1985(3), as well as Section 11(b) of

       the Voting Rights Act of 1965. See New York Immigr. Coal. v. Rensselaer Cty. Bd. of

       Elections, No. 1:19-cv-920 (N.D.N.Y. 2019); Cockrum v. Donald J. Trump for President,

       No. 3:18-cv-00484-HEH (E.D. Va. 2018); LULAC v. Public Interest Legal Foundation,

       No. 1:18-cv-00423 (E.D. Va. 2018). Proposed amicus curiae CLC has a demonstrated

       interest and expertise in the protection of voting rights and the health of our democracy,




                                                2
     Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 3 of 8




   and the interpretation and application of laws that protect the functioning of the democratic

   process, including the Reconstruction-era civil rights laws.

2. This Court has “broad discretion” to grant leave to participate as amicus curiae. See Nat’l

   Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 519 F. Supp. 2d 89, 93 (D.D.C.

   2007). “The filing of an amicus brief should be permitted if it will assist the judge ‘by

   presenting ideas, arguments, theories, insights, facts or data that are not to be found in the

   parties’ briefs.’” Northern Mariana Islands v. United States, No. 08-1572, 2009 WL

   596986, at *1 (D.D.C. Mar. 6, 2009) (quoting Voices for Choices v. Ill. Bell Tel. Co., 339

   F.3d 542, 545 (7th Cir. 2003)). Courts have routinely permitted third parties to participate

   as amici curiae when they “are of aid to the court and offer insights not available from the

   parties,” United States v. El-Gabrowny, 844 F. Supp. 955, 957 n.1 (S.D.N.Y. 1994), and

   when they have “relevant expertise and a stated concern for the issues at stake in [the]

   case,” District of Columbia v. Potomac Elec. Power Co., 826 F. Supp. 2d 227, 237 (D.D.C.

   2011). “The primary role of the amicus is to assist the Court in reaching the right decision

   in a case affected with the interest of the general public.” Russell v. Bd. of Plumbing

   Examiners, 74 F. Supp. 2d 349, 351 (S.D.N.Y. 1999).

3. Accordingly, courts in this district normally allow amicus curiae participation when the

   amicus has “a special interest in th[e] litigation as well as a familiarity and knowledge of

   the issues raised therein that could aid in the resolution of th[e] case.” Ellsworth Assocs. v.

   United States, 917 F. Supp. 841, 846 (D.D.C. 1996). This Court in particular has granted

   leave for organizations to participate as amicus curiae in multiple cases involving civil

   rights or structural democracy issues, such as those involved in this case. See, e.g.,

   Democracy Forward Found. v. Dep’t of Just., 354 F. Supp. 3d 55, 58 (D.D.C. 2018);




                                             3
     Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 4 of 8




   Confederated Tribes of Chehalis Rsrv. v. Mnuchin, 456 F. Supp. 3d 152, 159 (D.D.C.

   2020); Minute Order, CREW v. Nat’l Archives and Records Admin., No. 1:20-cv-739-APM

   (D.D.C. Aug. 10, 2020); Minute Order, Alfa Int’l Seafood v. Ross, No. 1:1-cv-00031-APM

   (D.D.C. May 9, 2017).

4. CLC’s participation in this case is “desirable” and would provide a perspective “not

   adequately represented by a party” under LCvR 7(o)(2) because CLC possesses both

   relevant expertise and a unique understanding of the issues that may aid the Court’s

   resolution of the Section 1985(1) claims involved here. CLC, as a nonpartisan and

   nonprofit subject-matter expert on democracy issues and civil rights law, will provide the

   type of distinct point of view and aid to the Court that current parties do not provide.

5. CLC’s amicus curiae brief will not raise new or extraneous issues but will instead focus

   only on providing assistance on the complex legal issues “relevant to the disposition of the

   case.” LCvR 7(o)(2). Resolving these complexities concerning the proper interpretation

   and application of 42 U.S.C. § 1985(1) will include distilling voluminous legislative

   history, accumulating and interpreting various historical source material, piecing arcane

   and sparse legal authority, and contextualizing the provisions at issue in the general

   Reconstruction Era civil rights framework. CLC’s brief seeks to provide a detailed

   explication of these issues and serve as a resource for the Court.

6. CLC files its motion in a manner that will not “unduly delay the Court’s ability to rule on

   any pending matter.” LCvR 7(o)(2). CLC attaches its proposed amicus curiae brief to this

   motion and does so at a stage when the parties’ briefing on the Defendants’ various motions

   to dismiss is ongoing in all three of the above-captioned cases. This timing will also allow




                                             4
     Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 5 of 8




   Defendants sufficient time to respond to CLC’s brief in their reply briefs, and will provide

   the Court ample opportunity to review CLC’s brief prior to oral argument.

7. Plaintiffs in the three above-captioned cases have consented to the filing of this brief. The

   Trump Defendants in the three above-captioned cases do not oppose the motion. Defendant

   Giuliani opposes the motion with respect to Swalwell v. Trump, No. 1:21-cv-00586-APM

   (D.D.C.), and Thompson v. Trump, No. 1:21-cv-00400-APM (D.D.C.). Defendant

   Oathkeepers opposes the motion with respect to Thompson v. Trump, No. 1:21-cv-00400-

   APM (D.D.C.).

8. Under Federal Rule of Appellate Practice 29(a)(4), cross-applied in LCvR 7(o)(5),

   proposed amicus curiae CLC certifies that it has no parent corporation and does not issue

   stock, and therefore that no publicly held company owns 10% or more of the organization’s

   stock. Moreover, CLC certifies that it authored the attached brief in its entirety, and no

   person or entity other than CLC made a monetary contribution to this brief’s preparation

   or submission.

9. Because CLC has experience and a unique perspective regarding the difficult legal issues

   presented in these cases and will aid the Court in resolving those issues without duplicating

   or delaying the litigation, the Court should grant CLC’s motion for leave to file its amicus

   curiae brief in support of Plaintiffs and in opposition to the Defendants’ motions to dismiss.

For the foregoing reasons, leave to file the attached amicus curiae brief should be granted. A

proposed order is also attached to this motion.




                                             5
        Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 6 of 8




Date: July 8, 2021


                                      Respectfully submitted,

                                      /s/ Paul M. Smith


                                      CAMPAIGN LEGAL CENTER ACTION
                                      Paul M. Smith (D.C. Bar No. 358870)
                                      Adav Noti (D.C. Bar No. 490714)
                                      Mark P. Gaber (D.C. Bar No. 988077)
                                      Jonathan Diaz (D.C. Bar No. 1613558)
                                      Hayden Johnson (pro hac vice forthcoming)
                                      1101 14th Street, NW, St. 400
                                      Washington, D.C. 20005
                                      (212) 736-2000


                                      Counsel for Amicus Curiae
                                      Campaign Legal Center Action




                                      6
         Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 7 of 8




                                CERTIFICATE OF SERVICE

       I certify that on July 8, 2021, a copy of the foregoing was filed with the Clerk using the

Court’s CM/ECF system, which will send a copy to all counsel of record.



                                                Respectfully submitted,

                                                /s/ Paul M. Smith
                                                Paul M. Smith
                                                Counsel for Amicus Curiae




                                                7
         Case 1:21-cv-00858-APM Document 16 Filed 07/08/21 Page 8 of 8




                            CERTIFICATE OF COMPLIANCE

       In accordance with Local Rules 5.1(d) and 7(o)(4), I hereby certify that the attached brief

has been prepared in a proportionally spaced typeface in Microsoft Word, in 12-point Times New

Roman font, and does not exceed 25 pages.



                                               Respectfully submitted,

                                               /s/ Paul M. Smith
                                               Paul M. Smith
                                               Counsel for Amicus Curiae




                                                8
